Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 13, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13, and 14 of U.S. Patent No. 11,025,819. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim is broader in every aspect than the patent claim and is therefore an obvious variant thereof.
Claims 2, 13, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6, 7, 11, and 12 of U.S. Patent No. 10,237,474. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim is broader in every aspect than the patent claim and is therefore an obvious variant thereof.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.




Claim(s) 2, 3, 13, and 14 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kim et al. (2009/0115840).
 	Regarding claim 2, Kim discloses an image capturing apparatus, comprising: 
a display (140); and
 circuitry configured to automatically set an intended direction in which images will be captured in order to generate a panorama image when an amount of movement of the image capturing apparatus with regard to a first direction is greater than an amount of movement of the image capturing apparatus with regard to a second direction different from the first direction after receiving a start instruction for a panorama image capturing operation by a user (par. 30-33), capture a plurality of images while the image capturing apparatus is moved in the intended direction by the user after the intended direction is set (par. 45), generate the panorama image using at least part of each of the plurality of images based on the intended direction (par. 45), and display the panorama image on the display (140).
	Regarding claim 3, Kim discloses wherein the panorama image capturing operation is performed according to a panorama image imaging mode set according to an imaging mode setting operation (par. 40).
	Regarding claims 13 and 14, see rejection to claim 2.

 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 5-11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al. (2009/0115840) in view of Park et al. (EP1850853A2).
 	Regarding claim 5, Kim does not disclose the circuitry is further configured to cause the display to display a first image and a second image for supporting user operation with a live view (LV) image.  
	Park, from the similar field of endeavor, discloses a first image 916 and second image 918 for supporting user operation with live view image 912 (Fig. 9B).  By using the first image 916 and second image 918, the panoramic photographing operation can be enhanced since the first image 916 indicates the photographing position of the current image and second image 918 indicates the photographing direction of the panoramic camera.  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include Park into Kim so that panoramic photographing operation could be made easy.
	Regarding claim 6, Park discloses the first and second image are superimposed on the LV image (note Fig. 9B).
	Regarding claim 7, Park discloses the first image indicates a current operating position (note the positional display of the thumbnails panoramic images 916).
	Regarding claim 8, Park discloses the second image indicates a direction for swinging the image capturing apparatus (note direction indicator 918).
	Regarding claim 9, Park discloses the second image is an arrow image (note arrow indicator 918).
	Regarding claim 10, Park inherently discloses the circuitry is configured to erase the second image when the panorama image imaging operation is complete (note Fig. 9a).
	Regarding claim 11, Park discloses the circuitry is configured to record the panorama image (note Fig. 9a and 9b).
Claim 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al. (2009/0115840) in view of Park et al. (EP1850853A2), further in view of Kim et al. (2009/0058990).
	Regarding claim 12, Kim does not disclose the circuitry is configured to notify the user when the user does not properly perform swinging of the image capturing apparatus according to the direction for swinging the image capturing apparatus.  Kim (‘990) from the similar field of endeavor, discloses the claimed correction notification message (Fig 3a-3e).  By displaying the correction notification message, the panoramic image can be kept in desired course.  Hence, it would have been obvious to one of ordinary skill in the art at the time of the invention to include Kim (‘990) into Kim so that the panoramic image could be kept in course.  
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEE whose telephone number 571-272-7349.  The examiner can normally be reached on Monday through Thursday from 9:00 am to 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Miller, can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
                                                                            /MICHAEL LEE/                                                                                       Primary Examiner, 
                                                                             Art Unit 2422